DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re claims 1-7, they are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  using the MIMO antenna array for high-resolution imaging.  Applicant repeatedly emphasizes the criticality of the system to perform high-resolution radar imaging.  Indeed, Applicant has not only titled the disclosure as such, but also sets forth for high-resolution radar imaging…”.  Accordingly, the Examiner asserts that the Applicant has omitted an essential step, thereby rendering the claims incomplete.
Further re claim 5, Applicant recites the limitations "the cross-talk portion" and “the ambient signal”.  However, there is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret such limitations as a cross-talk portion and an ambient signal, respectively.
Further re claims 6-7, Applicant recites the terms "low-resolution targets" and “high-resolution targets”, respectively.  Such terms are relative in nature which renders the claims indefinite.  These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of the terms, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret such terms as encompassing any target.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., US 2017/0336495 (hereinafter “DAVIS”) in view of Fechtel et al., US 2020/0280827 (hereinafter “FECHTEL”).

Re claim 1, DAVIS discloses a method of using a multi-input and multi-output (MIMO) antenna array for high-resolution radar imaging and wireless communication for advanced driver assistance systems (ADAS) and autonomous driving, the method comprises the 5steps of:
(A) providing a multi-input and multi-output (MIMO) radar ([0039] – MIMO system); 
(B) transmitting an uplink signal from the MIMO radar ([0040] – transmit signal);  
(D) receiving a reflected uplink signal with the MIMO radar, wherein the reflected signal is reflected off objects surrounding the MIMO radar ([0041] – radar (e.g., MIMO radar) determines range based on signal received after reflecting from an object); 
(F) detecting a plurality of targets within the reflected uplink signal with the MIMO radar ([0041] – multiple objects detected in the environment); and

DAVIS fails to explicitly disclose providing at least one base station; transmitting an uplink signal from the MIMO radar to the at least one base station; receiving a downlink signal from the at least one base station with the MIMO radar; and processing communication data from the downlink signal with the 15MIMO radar.
However, FECHTEL, in the same or similar field of endeavor, teaches providing a MIMO radar ([0104]) and at least one base station ([0116] – base station (central node)); transmitting an uplink signal from a MIMO radar to the at least one base station ([0081] – each terminal (e.g., MIMO radar) may transmit/receive from network access node (base station)); receiving a downlink signal from at least one base station with a MIMO radar ([0081] – each terminal (e.g., MIMO radar) may transmit/receive from network access node (base station); [0095] – terminal device may receive broadcast message from base station); and processing communication data from the downlink signal with the 15MIMO radar ([0096] – broadcasted message may be analyzed for quality or signal strength, e.g.).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the MIMO vehicle radar system of DAVIS to include particular MIMO vehicle radar system components of FECHTEL.  One would have been motivated to do so in order to achieve multi-device connectivity within a V2X communication environment (see FECHTEL [0075]) allowing for better collective performance and user experience (see FECHTEL [0076]).  Further still, the Supreme KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, FECHTEL merely adds a well-known base station configuration for a MIMO radar system used for ADAS.  Such configuration does not alter the functionality of DAVIS, as both prior art references similarly employ a MIMO radar system for ADAS.  As such, the configuration of FECHTEL may easily be incorporated into the system of DAVIS with a high degree of predictability.










Re claim 2, DAVIS/FECHTEL renders obvious the method of claim 1, as shown above.  DAVIS further discloses providing a pseudo-noise (PN) generator managed by the MIMO radar ([0056] – system generates pseudo-noise (PN) sequence code); 25and encoding the uplink signal through the PN generator with the MIMO radar during step (B), wherein a spread spectrum coding scheme is applied to the uplink signal by the PN generator ([0054-0056] – m-sequence code generator may be used to generate signal for use in spread-spectrum system; m-sequence code is PN sequence).

Re claim 3, DAVIS/FECHTEL renders obvious the method of claim 1, as shown above.  DAVIS further discloses providing a RF controller for the MIMO radar ([0034]- control and processing module to control transmitter (of the MIMO radar)); 5receiving an ambient signal with the MIMO radar ([0036-0039] – receiver may receive signal through a matched filter (i.e., to remove ambient noise signals in the received signal)).

	However, DAVIS further teaches filtering a downlink signal from the ambient signal with the RF controller ([0036-0039] – receiver may receive signal through a matched filter (i.e., to remove ambient noise signals in the received signal)).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the MIMO vehicle radar system of DAVIS to include particular MIMO vehicle radar system components of FECHTEL while applying the particular filtering techniques of DAVIS.  One would have been motivated to do so in order to achieve multi-device connectivity within a V2X communication environment (see FECHTEL [0075]) allowing for better collective performance and user experience (see FECHTEL [0076]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, FECHTEL merely adds a well-known base station configuration for a MIMO radar system used for ADAS.  Furthermore, DAVIS merely teaches a well-known filtering technique.  Such configurations do not alter the functionality of DAVIS, as both prior art references similarly employ a MIMO radar system for ADAS.  As such, the configuration of FECHTEL may easily be incorporated into the system of DAVIS with a high degree of predictability.

Re claim 6, DAVIS/FECHTEL renders obvious the method of claim 1, as shown above.  DAVIS further discloses executing a plurality of iterations ([0030] – executing a plurality of scans); transmitting a directional uplink signal of an initial iteration, wherein the initial iteration is from the plurality of iterations ([0028] – transmitted radio signals; [Fig. 1] – multi-directional signals); 10receiving a reflected directional uplink signal during step (D) of the initial iteration ([0040] – reflected wave from a target); and detecting a plurality of low-resolution targets during step (F) of the initial iteration ([0041] – radar determines range of an object or distance to an object; can be multiple objects).
	DAVIS fails to explicitly disclose executing a plurality of iterations for steps (B) through (G); transmitting an omni-directional uplink signal during step (B) of an initial iteration, wherein the initial iteration is from the plurality of iterations10.
	However, FECHTEL teaches a MIMO radar system executing a plurality of iterations ([0105] – continued message exchange, continued beamforming); transmitting an omni-directional uplink signal during step (B) of an initial iteration, wherein the initial iteration is from the plurality of iterations ([0081] – each terminal (e.g., MIMO radar) may transmit/receive from network access node (base station); [0063] - omnidirectional)10.
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the MIMO vehicle radar system of DAVIS to include particular MIMO vehicle radar system components of FECHTEL.  One would have been motivated to do so in order to achieve multi-device connectivity within a V2X communication environment (see FECHTEL [0075]) allowing for better collective performance and user experience (see FECHTEL [0076]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 

Re claim 7, DAVIS/FECHTEL renders obvious the method of claim 1, as shown above.  DAVIS further discloses executing a plurality of iterations ([0030] – executing a plurality of scans); transmitting a directional uplink signal of an initial iteration, wherein the initial iteration is from the plurality of iterations ([0028] – transmitted radio signals; [Fig. 1] – multi-directional signals); receiving a directional reflected uplink signal for each target detected in the previous iteration during step (D) of the arbitrary iteration ([0040] – reflected wave from a target); and 25detecting a plurality of high-resolution targets during step (F) of the arbitrary iteration, wherein each high-resolution target corresponds to the directional reflected uplink signal for each target detected in the previous iteration ([0041] – radar determines range of an object or distance to an object; can be multiple objects).
DAVIS fails to explicitly disclose executing a plurality of iterations for steps (B) through (G); and beamforming a uni-directional uplink signal towards each target detected 20in a previous iteration during step (B) of an arbitrary iteration, wherein the 
However, FECHTEL teaches a MIMO radar system executing a plurality of iterations ([0105] – continued message exchange, continued beamforming); beamforming a uni-directional uplink signal towards each target detected 20in a previous iteration during step (B) of an arbitrary iteration, wherein the arbitrary iteration is any iteration from the plurality of iterations, and wherein the previous iteration precedes the arbitrary iteration in the plurality of iterations ([0105] – processor configured to beamform a signal via the subset of MIMO antennas in the direction of a target, e.g., neighboring vehicle).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the MIMO vehicle radar system of DAVIS to include particular MIMO vehicle radar system components of FECHTEL.  One would have been motivated to do so in order to achieve multi-device connectivity within a V2X communication environment (see FECHTEL [0075]) allowing for better collective performance and user experience (see FECHTEL [0076]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, FECHTEL merely adds a well-known base station configuration for a MIMO radar system used for ADAS employing beamformed signals.  Such configuration does not alter the functionality of DAVIS, as both prior art references similarly employ a MIMO .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DAVIS in view of FECHTEL in further view of Sadek et al., US 2015/0296413 (hereinafter “SADEK”).

Re claim 5, DAVIS/FECHTEL renders obvious the method of claim 1, as shown above.  
DAVIS fails to explicitly disclose providing an adaptive noise canceller for the MIMO radar; and 11capturing the cross-talk portion of the ambient signal with the adaptive noise canceller.
However, SADEK teaches providing an adaptive noise canceller for a MIMO radar ([0046] – adaptive interference cancellation circuit for MIMO transmissions); and 11capturing a cross-talk portion of an ambient signal with the adaptive noise canceller ([0043] – interference may include cross-talk from other antennas).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the MIMO vehicle radar system of DAVIS/FECHTEL to include particular noise cancelling radar system components of SADEK.  One would have been motivated to do so in order to cancel interference from a received signal (see SADEK [0043]).  One further would have been motivated to do so in order to achieve multi-device connectivity within a V2X communication environment (see FECHTEL [0075]) allowing for better collective performance and user experience KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, SADEK merely adds a well-known noise canceller for a MIMO radar system.  Such element does not alter the functionality of DAVIS/FECHTEL, as all prior art references similarly are configured to use a MIMO radar system.  As such, the noise cancellation technology of SADEK may easily be incorporated into the MIMO radar system of DAVIS/FECHTEL with a high degree of predictability.

Allowable Subject Matter















Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The Examiner further asserts that Applicant also must overcome the current rejection to claim 4 under 35 U.S.C. 112(b), as shown above.
The following is a statement of reasons for the indication of allowable subject matter:
Re claim 4, Applicant recites, among other limitations, 
cancelling a cross-talk portion of the ambient signal with the RF controller during step (D), wherein the cross-talk portion is generated from direct communication between the plurality of transmitters and the plurality of receivers;  20filtering the reflected uplink signal from the ambient signal with the RF controller during step (D); dispreading the reflected uplink signal through the PN-code regulator with the RF controller; and estimating a detection time delay for the spatial positioning data for each 25target with the RF controller.  
However, the prior art does not disclose, teach, or otherwise render obvious in combination, the particular combination of elements shown above when considered with the other elements of claim 4 and the elements of claim 1 from which claim 4 depends.
For example DAVIS discloses a pseudorandom code processor for a MIMO radar system used in ADAS ([0037-0039]).  DAVIS further discloses providing a plurality of transmitters and receivers, as well as an RF controller in a MIMO radar system ([0039]).  However, DAVIS fails to disclose, teach, or otherwise render obvious the limitations of claim 4 shown above.
Similarly, FECHTEL discloses a V2X MIMO radar system for ADAS utilizing multiple radio technologies integrated with a base station ([0078]).  However, FECHTEL too fails to disclose, teach, or otherwise render obvious the limitations of claim 4 shown above.
Also similarly, Lee et al., US 2020/0404684, discloses a V2X communication system ([0153-0154]) using MIMO technology ([0178]).  However, Lee et al. too fails to disclose, teach, or otherwise render obvious the limitations of claim 4 shown above.
Accordingly, claim 4 would be allowable over the prior art if rewritten in independent form including all of the limitations of its base claim (i.e., claim 1).  The Examiner again asserts that the Applicant must also overcome the rejection under 35 U.S.C. 112(b).

Conclusion
The Examiner would like to make Applicant aware of prior art, not relied upon in this action, but pertinent to Applicant’s disclosure.  It is as follows:
US 2020/0404684, Lee et al. – V2X communication system
US 20160223643, Li et al. – V2X communication system using MIMO radar
US 2017/0307729, Eshraghi et al. – MIMO radar system for vehicles
US 2018/0077518 – Nguyen et al. – V2V MIMO radar system for vehicles
US 2019/0129003 – Longman et al. - MIMO radar system for vehicles
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The examiner can normally be reached on Mon-Fri 0700-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





Respectfully Submitted,

/TMH3/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648